In this case at the present term, a motion was filed to suppress the testimony of certain witnesses for some informality in taking it. The testimony had been on file more than one term preceding the present.
The court held that the motion was out of time. Motions to suppress testimony for any defect, which is curable, should be made at the earliest opportunity, in order to enable the party, relying upon the testimony, to obviate the objection by obtaining an order to reexamine the witness.
The motion was overruled.